Case 4:19-cv-00300-RH-MJF Document 167-91 Filed 09/24/19 Page 1 of 7




                            EXHIBIT 260
To:        Erin Cooper[emcooper@scgov.net]
From:      KatherineCase
                      Plante4:19-cv-00300-RH-MJF Document 167-91 Filed 09/24/19 Page 2 of 7
Sent:      Fri 8/23/2019 9:30:31 PM (UTC-04:00)
Subject:   Re: [EXTERNAL] FW: Amendment 4 - Court Ordered Financial Obligations

Can you please respond directly to the Clerk. I am having trouble with my phone and getting signal. I am driving.



Sent from my Verizon, Samsung Galaxy smartphone



-------- Original message --------
From: Erin Cooper <emcooper@scgov.net>
Date: 8/23/19 7:33 PM (GMT-05:00)
To: Katherine Plante <kplante@scgov.net>
Cc: Erin Cooper <emcooper@scgov.net>
Subject: RE: [EXTERNAL] FW: Amendment 4 - Court Ordered Financial Obligations

 Kathy,

 The language “All Liquidated Damage Sums Bear Interest at the Rate Set Forth in §55.03, Florida Statutes” pertains to the
 selections above the line, if ordered, Pursuant to the provisions §960.29-960.293, Florida Statutes. It is not for any costs/fines or
 fees that are reduced to a final judgment. This information was added years ago when a circuit judge was ordering said civil
 judgment for fees.

 The Judgment for Fines and/or Cost include the following language regarding interest:

 The defendant shall pay said total plus recording fees and interest to accrue at the current statutory rate from the date of this
 judgment until paid in full to the Clerk of the Court, Criminal Division, Sarasota County, Florida.

 Thank you.

 Erin M. Cooper
 Manager, Court Services
 Karen E Rushing
 Clerk of the Circuit Court and County Comptroller
 P.O. Box 3079, Sarasota, Fl 34230-3079
 www.SarasotaClerk.com

 From: Katherine Plante
 Sent: Friday, August 23, 2019 6:48 PM
 To: Erin Cooper <emcooper@scgov.net>
 Subject: Fwd: [EXTERNAL] FW: Amendment 4 - Court Ordered Financial Obligations


 See my othervemail.


 Sent from my Verizon, Samsung Galaxy smartphone



 -------- Original message --------
 From Katherine Plante kplante@scgov net
 Date: 8/23/19 3:47 PM (GMT-05:00)
 To: Karen Rushing <krushing@scgov.net>, Irene Baxter-Plank <ibaxterp@scgov.net>
 Subject: RE: [EXTERNAL] FW: Amendment 4 - Court Ordered Financial Obligations

 Karen - In response to your question on whether our judgments contain language about interest please be advised they do see attached - bold
language towards bottom.
                     Case 4:19-cv-00300-RH-MJF Document 167-91 Filed 09/24/19 Page 3 of 7
We agree with the challenge expressed in Laura's email below. KP and IBP

Kathy Plante
Director of Court Services
Karen E. Rushing
Clerk of the Circuit Court and County Comptroller
2000 Main Street - P.O. Box 3079
Sarasota, FL 34230-3079
www.SarasotaClerk.com

-----Original Message-----
From: Karen Rushing
Sent: Friday, August 23, 2019 12:25 PM
To: Irene Baxter-Plank <ibaxterp@scgov net>; Katherine Plante <kplante@scgov net>
Subject Fw [EXTERNAL] FW Amendment 4 Court Ordered Financial Obligations

I heard information that sounded inconsistent with your interpretation of the legal opinion from greenberg. I heard it on my telephone calls.

Laura, a Clerk of the Qrt for Marcy's law, was asked by me if I understood the opinion correctly. Here is her response. I don't think our
judgments have plus interest do they? If they do not than that wouldn' t apply. Please advise.
________________________________________
From: Roth, Laura <Lroth@Clerk.org>
Sent: Thursday, August 22, 2019 12:06 PM
To: Karen Rushing
Subject: RE: [EXTERNAL] FW: Amendment 4 - Court Ordered Financial Obligations

Caution: This email originated from an external source. Be Suspicious of Attachments, Links and Requests for Login Information



Yes the opinion acknowledged that the bill states not to include any fees/costs incurred after the sentencing document, but it reasoned that if
interest was mentioned in the actual sentencing document, then interest would be included in the payoff amount. I can follow their logic, but
honestly I don't agree with it in practical reality only because that bill could not be more clear in my opinion that these folks are ONLY required
to pay exactly what was ordered at sentencing and nothing more. Though interest may have been mentioned at sentencing, it doesn't accrue until
later. I've never seen a bill limit something to the "four corners" of the actual document. So I'm torn on this. I follow their logic, but I'm not
comfortable with it. At a minimum, it will result in a legal challenge against a Clerk who requires interest.

The bigger problem is CCIC is not going to be able to provide accurate information on what the defendant owes solely for restoration purposes
because the totals on our assessment data that CCIS is pulling from include the cost/fees assessed at sentencing AND all the after-accruing
fees/costs/interest. Like VOP violations costs and fees. I don't think there's any way that CCIS could provide to the DOC ONLY those costs/fees
assessed at sentencing. It's going to show them everything currently outstanding. (Not sure on that, but I believe that's what we're all realizing).

But I don't know the logical solution either. Other than only the individual clerks can really provide accurate information on what was originally
assessed at sentencing. And no one wants to have to get this information from each of us individually.

-----Original Message-----
From: Karen Rushing [mailto:krushing@scgov.net]
Sent: Thursday, August 22, 2019 11:35 AM
To: Roth, Laura
Subject: Re: [EXTERNAL] FW: Amendment 4 - Court Ordered Financial Obligations

Laura I was under the impression that the Greenberg opinion said otherwise as to interest. Do you agree the letter said that ?

Karen Rushing

> On Aug 22, 2019, at 7:15 AM, Roth, Laura <Lroth@clerk.org> wrote:
>
> Caution: This email originated from an external source. Be Suspicious
> of Attachments, Links and Requests for Login Information
>
>
>
> I just wanted to mention to everyone that the language is clear in the implementing bill that the financial obligations for purposes of restoration
of voting rights do not include any costs or fees accrued after the time of sentencing. It goes so far as limiting only those financial obligations that
were ordered in the “four corners” of the sentencing document. I am remote and I don’t have the bill in front of me right now but it is very clear
and should satisfy anyone who is questioning this.
>
> On Aug 22, 2019, at Case    4:19-cv-00300-RH-MJF
                        8:55 AM,                                Document 167-91 Filed 09/24/19 Page
                                   Jean A. Sperbeck <JAS@alachuaclerk.org<mailto:JAS@alachuaclerk.org>>         wrote: 4 of 7
>
> I had a media inquiry about a particular defendant and the reporter wanted to know how much the defendant owed without a qualifier about the
purpose of the payment. We would have three numbers: one for voting right restoration, one for satisfaction, and one for payment without a
satisfaction. He wanted more information about the idea that voting right payments would not include collection fees or interest not identified on
the sentencing documents, however, I did not have the full opinion at the time.
>
> From: Kathy Davis [mailto:KDavis@citrusclerk.org]
> Sent: Wednesday, August 21, 2019 3:51 PM
> To: 'Burke, Ken'; Richard Herring; Kimberly Renspie
> (krenspie@flclerks.com<mailto:krenspie@flclerks.com>)
> Cc: Angela Vick; Burgess, Bill; Butterfield, Stacy; Doris Maitland;
> Fred Baggett (baggettf@gtlaw.com<mailto:baggettf@gtlaw.com>); Geist,
> Melissa
> (Melissa.Geist@myorangeclerk.com<mailto:Melissa.Geist@myorangeclerk.co
  m ); Jared Brooks
> (Jared.Brooks@MyOrangeClerk.com<mailto:Jared.Brooks@MyOrangeClerk.com>
> ); JD Peacock II; Jean A. Sperbeck; Karen Rushing
> (krushing@scgov.net<mailto:krushing@scgov.net>); Kelli Leighton
> (kleighton@martinclerk.com<mailto:kleighton@martinclerk.com>); Laura
> Roth (laura@clerk.org<mailto:laura@clerk.org>); Linda Doggett; Matt
> Whyte
> (Matt.Whyte@ManateeClerk.com<mailto:Matt.Whyte@ManateeClerk.com>);
> Melvin Cox (cox@flclerks.com<mailto:cox@flclerks.com>); Pattavina,
> Diane ; Savannah Sullivan
> (ssullivan@flclerks.com<mailto:ssullivan@flclerks.com>); Tamayo,
> Maria; Tara Green (greent@clayclerk.com<mailto:greent@clayclerk.com>);
> Tiffany Moore Russell
> (tiffany.moorerussell@myorangeclerk.com<mailto:tiffany.moorerussell@my
> orangeclerk.com>); Tom Harmer
> (THarmer@martinclerk.com<mailto:THarmer@martinclerk.com>)
> Subject: RE: [EXTERNAL] FW: Amendment 4 - Court Ordered Financial
> Obligations
>
> I just received one of those notices and have attached for your review. The case was for an original sentence of 3 years’ probation, the defendant
violated and was then sentenced to 1 year DOC. The information on CCIS includes his original sentence, additional fees added for his violation
and collection fees.
> CCIS shows a total of $19,801.61. The commitment paperwork to DOC was
> for $18,500. which included incarceration fees (18,300) and SAO Fee $100, PD assistance $100 and outstanding PD application fee $100.00 If
comparing $ for that VOP sentence, it will not match CCIS and in this case as well as many others, ours will show the collection fees and
incarceration. Melvin’s team may need to address these fees and how we show sentencing fees versus other fees. Again CCIS is a snapshot in
time and when they come to restore their rights we will be going by what is in our system at that time to confirm amounts due.
>
> Kathy Davis
> Business Analyst Administrator
> Citrus County Clerk of Court and Comptroller
> 352-341-6431
> kdavis@citrusclerk.org<mailto:kdavis@citrusclerk.org>
>
> From: Burke, Ken [mailto:kburke@co.pinellas.fl.us]
> Sent: Wednesday, August 21, 2019 3:30 PM
> To: Richard Herring; Kimberly Renspie
> (krenspie@flclerks.com<mailto:krenspie@flclerks.com>)
> Cc: Angela Vick; Burgess, Bill; Butterfield, Stacy; Doris Maitland;
> Fred Baggett (baggettf@gtlaw.com<mailto:baggettf@gtlaw.com>); Geist,
  Melissa
> (Melissa.Geist@myorangeclerk.com<mailto:Melissa.Geist@myorangeclerk.co
> m>); Jared.Brooks
> (Jared.Brooks@MyOrangeClerk.com<mailto:Jared.Brooks@MyOrangeClerk.com>
> ); JD Peacock II; Jean A. Sperbeck; Karen Rushing
> (krushing@scgov.net<mailto:krushing@scgov.net>); Kathy Davis; Kelli
> Leighton
> (kleighton@martinclerk.com<mailto:kleighton@martinclerk.com>); Laura
> Roth (laura@clerk.org<mailto:laura@clerk.org>); Linda Doggett; Matt
> Whyte
> (Matt.Whyte@ManateeClerk.com<mailto:Matt.Whyte@ManateeClerk.com>);
> Melvin Cox (cox@flclerks.com<mailto:cox@flclerks.com>); Pattavina,
> Diane ; Savannah Sullivan
                      Case 4:19-cv-00300-RH-MJF Tamayo,
> (ssullivan@flclerks.com<mailto:ssullivan@flclerks.com>);    Document 167-91 Filed 09/24/19 Page 5 of 7
> Maria; Tara Green (greent@clayclerk.com<mailto:greent@clayclerk.com>);
> Tiffany Moore Russell
> (tiffany.moorerussell@myorangeclerk.com<mailto:tiffany.moorerussell@my
> orangeclerk.com>); Tom Harmer
> (THarmer@martinclerk.com<mailto:THarmer@martinclerk.com>)
> Subject: [EXTERNAL] FW: Amendment 4 - Court Ordered Financial
> Obligations
>
>
> CAUTION: This email originated from outside of the Clerk's Office. Do not click links or open attachments unless you recognize the sender
and know the content is safe.
> Richard and Kim,
> Please see the below email just received today.
> Ken
>
> Ken Burke, CPA
> Clerk of the Circuit Court and Comptroller Pinellas County, Florida
> 315 Court Street, Clearwater, FL 33756 Office (727) 464-3341 | Cell
> (727) 647-1859
> kburke@mypinellasclerk.org<mailto:kburke@mypinellasclerk.org> |
> https://gcc02.safelinks.protection.outlook.com/?url=www.mypinellascler
> &amp;data=02%7C01%7Ckrushing%40scgov net%7C410ffd8428d04c68797908d7271
> abdb0%7C9ac90fa4ea4648d79114bbf2fc554d0e%7C1%7C0%7C637020868112832176&
> amp;sdata=yipvfJt9D57Qo3h%2BBb6bmSQ1%2Flz9bixZKFGQjb67F7M%3D&amp;reser
> ved=0
> k.org&amp;data=02%7C01%7Ckrushing%40scgov net%7Cc9c28ccf96d946d267f508
> d72702bce0%7C9ac90fa4ea4648d79114bbf2fc554d0e%7C1%7C0%7C63702076503468
> 6611&amp;sdata=UBNSf1oE1sf9%2FZDmrCXOs1aEe4twDBC7UQOwuzVmIac%3D&amp;re
> served=0<https://gcc02.safelinks.protection.outlook.com/?url=http%3A%2
> 52&amp;data=02%7C01%7Ckrushing%40scgov net%7C410ffd8428d04c68797908d72
> 71abdb0%7C9ac90fa4ea4648d79114bbf2fc554d0e%7C1%7C0%7C63702086811284217
> 3&amp;sdata=%2BKGf5gzqrU1vySjE8AHqD4cbFWZuI%2F%2FTIF43wF5Kp5c%3D&amp;r
> eserved=0
> F%2Fwww.mypinellasclerk.org%2F&amp;data=02%7C01%7Ckrushing%40scgov.net
> %7Cc9c28ccf96d946d267f508d72702bce0%7C9ac90fa4ea4648d79114bbf2fc554d0e
> %7C1%7C0%7C637020765034686611&amp;sdata=iremf1YXO9I1BMSn8NauzpdX9O0lM%
> 2BJ6tRw6IFYvMf8%3D&amp;reserved=0>
>
> Tell us how we’re doing by filling out a comment
card<https://gcc02.safelinks.protection.outlook.com/?url=https%3A%2F%2Fpublic.co.pinellas fl.us%2Fclerk%2Femailform%2FCommentCard.j
sp&amp;data=02%7C01%7Ckrushing%40scgov net%7C410ffd8428d04c68797908d7271abdb0%7C9ac90fa4ea4648d79114bbf2fc554d0e%7C1
%7C0%7C637020868112842173&amp;sdata=32eMD%2BEFJdRN%2BM9dr7X2RD0CyFCWHJbnmzc0jYVXEDA%3D&amp;reserved=0>!
>
> <image001.jpg><https://gcc02.safelinks.protection.outlook.com/?url=htt
> &amp;data=02%7C01%7Ckrushing%40scgov net%7C410ffd8428d04c68797908d7271
> abdb0%7C9ac90fa4ea4648d79114bbf2fc554d0e%7C1%7C0%7C637020868112842173&
> amp;sdata=%2FzekkVvaa4iv2s0zF1ng8DdLkXTimCJyMXbzidw43JM%3D&amp;reserve
> d=0
> p%3A%2F%2Fwww.pinellasclerk.org%2FaspInclude2%2FASPInclude.asp%3FpageN
> ame%3Dfraudalert.htm&amp;data=02%7C01%7Ckrushing%40scgov.net%7Cc9c28cc
> f96d946d267f508d72702bce0%7C9ac90fa4ea4648d79114bbf2fc554d0e%7C1%7C0%7
> C637020765034686611&amp;sdata=c1%2FaAc3MBkM1%2F4X6U83loTTMONAE9A3dihPB
> %2FCgVUvU%3D&amp;reserved=0> Sign up today and protect yourself from
> FRAUD!<https://gcc02.safelinks.protection.outlook.com/?url=http%3A%2F%
  25&amp;data 02%7C01%7Ckrushing%40scgov net%7C410ffd8428d04c68797908d72
> 71abdb0%7C9ac90fa4ea4648d79114bbf2fc554d0e%7C1%7C0%7C63702086811284217
> 3&amp;sdata=MBKX%2FHJa6BXDdjAuEsdNnzM%2FZH4NCiH83qf0p9HbNm0%3D&amp;res
> erved=0
> 2Fwww.pinellasclerk.org%2FaspInclude2%2FASPInclude.asp%3FpageName%3Dfr
> audalert.htm&amp;data=02%7C01%7Ckrushing%40scgov.net%7Cc9c28ccf96d946d
> 267f508d72702bce0%7C9ac90fa4ea4648d79114bbf2fc554d0e%7C1%7C0%7C6370207
> 65034686611&amp;sdata=c1%2FaAc3MBkM1%2F4X6U83loTTMONAE9A3dihPB%2FCgVUv
> U%3D&amp;reserved=0>
>
> Follow the Clerk:
> <image002.jpg><The%20following%20URL%20has%20been%20blocked%20by%20pol
> icy,%20if%20you%20have%20any%20questions%20please%20contact%20the%20IT
                      Case 4:19-cv-00300-RH-MJF
> %20department.%20Thank%20you.%20The            following URLDocument         167-91
                                                                 has been blocked  by     Filed 09/24/19 Page 6 of 7
> policy, if you have any questions please contact the IT department.
> Thank you.
> https://gcc02.safelinks.protection.outlook.com/?url=https%3A%2F%2Fwww.
> facebook.com%2FPinellasClerk&amp;data=02%7C01%7Ckrushing%40scgov.net%7
> C410ffd8428d04c68797908d7271abdb0%7C9ac90fa4ea4648d79114bbf2fc554d0e%7
> C1%7C0%7C637020868112842173&amp;sdata=m3puynAStEwt3wgE8sHA6JjdmHsJBYBG
> YlN1hthwH8k%3D&amp;reserved=0>
> <image003.png><The%20following%20URL%20has%20been%20blocked%20by%20pol
> icy,%20if%20you%20have%20any%20questions%20please%20contact%20the%20IT
> %20department.%20Thank%20you.%20The following URL has been blocked by
> policy, if you have any questions please contact the IT department.
> Thank you.
> https://gcc02.safelinks.protection.outlook.com/?url=https%3A%2F%2Ftwit
> ter.com%2FPinellasClerk&amp;data=02%7C01%7Ckrushing%40scgov.net%7C410f
  fd8428d04c68797908d7271abdb0%7C9ac90fa4ea4648d79114bbf2fc554d0e%7C1%7C
> 0%7C637020868112842173&amp;sdata=yQ5rlIoUNXXCT1rzEQWhU9OEjRcHOLQw2Ogrg
> W%2Ft8G4%3D&amp;reserved=0>
> <image004.png><https://gcc02.safelinks.protection.outlook.com/?url=htt
> &amp;data=02%7C01%7Ckrushing%40scgov net%7C410ffd8428d04c68797908d7271
> abdb0%7C9ac90fa4ea4648d79114bbf2fc554d0e%7C1%7C0%7C637020868112842173&
> amp;sdata=%2FzekkVvaa4iv2s0zF1ng8DdLkXTimCJyMXbzidw43JM%3D&amp;reserve
> d=0
> ps%3A%2F%2Fwww.youtube.com%2Fuser%2FPinellasCountyClerk&amp;data=02%7C
> 01%7Ckrushing%40scgov net%7Cc9c28ccf96d946d267f508d72702bce0%7C9ac90fa
> 4ea4648d79114bbf2fc554d0e%7C1%7C0%7C637020765034686611&amp;sdata=6QRXl
> SZuKetpbn%2By8scevWgEFcXPZKzJ8O1wgtPqNRY%3D&amp;reserved=0>
> <image005.jpg><https://gcc02.safelinks.protection.outlook.com/?url=htt
> &amp;data=02%7C01%7Ckrushing%40scgov net%7C410ffd8428d04c68797908d7271
> abdb0%7C9ac90fa4ea4648d79114bbf2fc554d0e%7C1%7C0%7C637020868112842173&
> amp;sdata=%2FzekkVvaa4iv2s0zF1ng8DdLkXTimCJyMXbzidw43JM%3D&amp;reserve
> d=0
> ps%3A%2F%2Fwww.flickr.com%2Fphotos%2Fpinellasclerk%2F&amp;data=02%7C01
> %7Ckrushing%40scgov net%7Cc9c28ccf96d946d267f508d72702bce0%7C9ac90fa4e
> a4648d79114bbf2fc554d0e%7C1%7C0%7C637020765034686611&amp;sdata=NU%2BF0
> o%2F3oeDp9KakeXJQX2x0YrqOGuU4n89MtHr5Usw%3D&amp;reserved=0>
>
> Please Note: All mail sent to and from Pinellas County is subject to the Public Records Laws of Florida.
> From: Worthington, Jeanne
> [mailto:Jeanne.Worthington@fdc myflorida.com]
> Sent: Wednesday, August 21, 2019 2:04 PM
> To: CLERKINFO,
> <CLERKINFO@co.pinellas.fl.us<mailto:CLERKINFO@co.pinellas fl.us>>
> Subject: Amendment 4 - Court Ordered Financial Obligations
>
> Good Afternoon,
>
> Per Florida Statute 944.705(7)(a), the Florida Department of Corrections is required to notify inmates being released from custody of all
outstanding terms of their sentence, to include court ordered financial obligations. Many times, while reviewing an inmate ’s commitment we find
discrepancies between it and the information listed in CCIS. Our office has been tasked with trying to resolve these discrepancies prior to the
inmate’s release and to request confirmation from your office of any fees/fines. Please provide a fax number and/or email address where we can
send these requests at your earliest convenience.
>
> Sincerely,
>
>
> Jeanne L. Worthington
> Correctional Services Administrator
> COFOB-Bureau of Release Management
> Florida Department of Corrections
> 501 S. Calhoun St
> Tallahassee, FL 32399
> Office: 850 412-2590
> Fax: 850 921-4185
> State Cell: 850 557-6974
>
> <image006.png>
> Inspiring Success by Transforming One Life at a Time Respect ê
> Integrity ê CourageCase   4:19-cv-00300-RH-MJF
                     ê Selfless Service ê Compassion       Document 167-91 Filed 09/24/19 Page 7 of 7
>
